Name: Council Directive 86/587/EEC of 18 November 1986 amending Annex I to Directive 64/433/EEC on health problems affecting intra-Community trade in fresh meat
 Type: Directive
 Subject Matter: health;  agricultural activity;  animal product;  agricultural policy;  trade policy
 Date Published: 1986-12-02

 Avis juridique important|31986L0587Council Directive 86/587/EEC of 18 November 1986 amending Annex I to Directive 64/433/EEC on health problems affecting intra-Community trade in fresh meat Official Journal L 339 , 02/12/1986 P. 0026 - 0030 Finnish special edition: Chapter 3 Volume 22 P. 0078 Swedish special edition: Chapter 3 Volume 22 P. 0078 *****COUNCIL DIRECTIVE of 18 November 1986 amending Annex I to Directive 64/433/EEC on health problems affecting intra-Community trade in fresh meat (86/587/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/433/EEC (1) of 26 June 1964 on health problems affecting intra-Community trade in fresh meat, as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 12 thereof, Having regard to the proposal from the Commission, Whereas, in order to take into account recent advances in slaughter technology, it is opportune to lay down rules of hygiene under which the stomach can be emptied in the slaughterrooms, without any risk of contaminiation of fresh meat; Whereas it is appropriate to consolidate the rules for post mortem health inspection for the different species of slaughter animals, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex I to Directive 64/433/EEC is hereby amended as follows: (1) the following shall be added to Chapter I, point 13 c) first indent: 'Separate rooms will not, however, be necessary if these operations involving stomachs are carried out by means of closed-circuit mechanical equipment having an apporpiate system of ventilation and satisfying the following requirements: (i) the equipment must be installed and arranged in such a manner that operations for separating intestines from the stomach and for the emptying and cleaning of stomachs are carried out hygienically. It must be located in a special place which is clearly separated from any exposed fresh meat by a partition stretching from the floor to a height of at least three metres and surrounding the area where these operations are carried out; (ii) the design and operation of the machine must effectively prevent any contamination of the fresh meat; (iii) an air extractor must be installed and must function in such a fashion as to eliminate odours and any risk of aerosol contamination; (iv) the machine must be equipped with a device permitting closed-circuit evacuation of the residual water and the content of stomachs to the drainage system; (v) the circuit followed by stomachs to and from the machine must be both clearly separated and at a distance from the circuit followed by other fresh meat. Immediately after they have been emptied and cleaned, the stomachs must be removed in a hygienic manner; (vi) stomach must not be handled by staff handling other fresh meat. Staff handling stomachs must not have access to other fresh meat.'; (2) in Chapter V point 25: (a) the first sentence shall be replaced by the following: '25. Animals must undergo ante-mortem inspection on the day of their arrival at the slaughterhouse or before the beginning of daily slaughtering.' (b) the two following paragraphs shall be added: 'The operator of the slaughterhouse or his agent must facilitate operations for performing ante-mortem health inspections and in particular any handling which is considered necessary. Each animal which must be slaughtered shall bear an identifying mark allowing the competent authority to determine its origin;'; (3) in Chapter VI: (a) the end of the first sentence of point 31 shall be replaced by the following: '31. . . . except for pigs, without prejudice to the derogation provided for in point 40 D a) second sentence.' (b) point 32: - the end of the third sentence shall be supplemented by the following: '. . . and any other part of the animal required for inspection or possibly required for the execution of checks laid down in Directive 86/469/EEC (1). (1) OJ No L 275, 26. 9. 1986, p. 36.'; - the following sentence shall be inserted after the fourth sentence: 'However, provided it shows no pathological symptom or lesion, the penis may be discarded immediately.'; (4) in Chapter VII, point 40 shall be replaced by the following: '40. The official veterinarian must proceed in particular in the following way: A. Bovine animals over six weeks old (a) visual inspection of the head and the throat; the submaxillary, retro-pharyngeal and parotid lymph nodes (lnn. retropharyngiales, mandibulares and parotidei) must be incised and examined. The external masseters, in which two incisions must be made parallel to the mandible, and the internal masseters (internal pterygoid muscles), which must be incised along one plane, must be examined; The tongue, having been freed to permit a detailed visual inspection of the mouth and the fauces, must be visually inspected and palpated. The tonsils must be removed; (b) inspection of the trachea; visual examination and palpation of the lungs and the oesophagus; the bronchial and mediastinal lymph nodes (lnn. bifurcationes, eparteriales and mediastinales) must be incised and examined. The trachea and the main branches of the bronchi must be opened lengthwise and the lungs must be incised in their posterior third, perpendicular to their main axes; these incisions are not necessary where the lungs are excluded from human consumption; (c) visual inspection of the pericardium and the heart, the latter being incised lengthwise so as to open the ventricles and to cut through the interventricular septum; (d) visual inspection of the diaphragm; (e) visual inspection and palpation of the liver and the hepatic and pancreatic lymph nodes (lnn. portales); incision of the gastric surface of the liver and at the base of the caudate lobe to examine the bile ducts; inspection and palpation of the pancreatic lymph nodes; (f) visual inspection of the gastro-intestinal tract, the mesentery, the gastric and mesenteric lymph nodes (lnn. gastrici, mesenterici, craniales and caudales) palpation of the gastric and mesenteric lymph nodes, and, if necessary, incision of those lymph nodes; (g) visual inspection and, if necessary, palpation of the spleen; (h) visual inspection of the kidneys and incision, if necessary, of the kidneys and the renal lymph nodes (lnn. renales); (i) visual inspection of the pleura and the peritoneum; (j) visual inspection of the genital organs; (k) visual inspection, and, if necessary, palpation and incision of the udder and its lymph nodes (lnn. supramammarii). In cows the udder must be opened by a long, deep incision as far as the lactiferous sinuses (Sinus galactophores), unless it is excluded from human consumption. Where incision of the above lymph nodes is obligatory, they must be systematically subjected to multiple incisions and a visual inspection. B. Bovine animals under six weeks old (a) visual inspection of the head and the throat. The retro pharyngeal lymph nodes (lnn. retropharyngiales) must be incised and examined. The mouth and the fauces must be inspected and the tongue must be palpated. The tonsils must be removed; (b) visual inspection of the lungs, the trachea and the oesophagus; palpation of the lungs; the bronchaial and mediastinal lymph nodes (lnn. bifurcationes, eparteriales and mediastinales) must be incised and examined. The trachea and the main branches of the bronchi must be opened lengthwise and the lungs must be incised in their posterior third, perpendicular to their main axes; these incisions are not necessary where the lungs are excluded from human consumption; (c) visual inspection of the pericardium and the heart, the latter being incised lengthwise so as to open the ventricles and to cut through the interventricular septum; (d) visual inspection of the diaphragm; (e) visual inspection of the liver and the hepatic and pancreatic lymph nodes (lnn. portales); palpation and, if necessary, incision of the liver and its lymph nodes; (f) visual inspection of the gastro-intestinal tract, the mesentery, the gastric and mesenteric lymph nodes (lnn. gastrici, mesenterici, craniales and caudales); palpation of the gastric and mesenteric lymph nodes and, if necessary, incision of those lymph nodes; (g) visual inspection and, if necessary, palpation of the spleen; (h) visual inspection of the kidneys; incision, if necessary, of the kidneys and the renal lymph nodes (lnn. renales), (i) visual inspection of the pleura and the peritoneum; (j) visual inspection and palpation of the umbilical region and the joints; in case of doubt, the umbilical region must be incised and the joints opened. The synovial fluid must be examined. C. Swine (a) visual inspection of the head and the throat; the submaxillary (lnn. mandibulares) lymph nodes must be examined and incised. The mouth, the fauces and the tongue must be visually inspected. The tonsils must be removed; (b) visual inspection of the lungs, trachea and oesophagus; palpation of the lungs and of the bronchial and mediastinal lymph nodes (lnn. bifurcationes, eparteriales and mediastinales). The trachea and the main branches of the bronchi must be incised in their posterior third, perpendicular to their main axes; however, these incisions are not necessary where the lungs are excluded from human consumption; (c) visual inspection of the pericardium and the heart, the latter being incised lengthwise so as to open the ventricles and to cut through the inter-ventricular septum; (d) visual inspection of the diaphragm; (e) visual inspection of the liver and the hepatic and pancreatic lymph nodes (lnn. portales); palpation of the liver and its lymph nodes; (f) visual inspection of the gastro-intestinal tract, the mesentery, the gastric and mesenteric lymph nodes (lnn. gastrici, mesenterici, caniales and caudales); palpation of the gastric and mesenteric lymph nodes and, if necessary, incision of those lymph nodes; (g) visual inspection and palpation of the spleen; (h) visual insepction of the kidneys, if necessary, of the kidneys and the lymph nodes (lnn. renales); (i) visual inspection of the pleura and the peritoneum; (j) visual inspection of the genital organs; (k) visual inspection of the udder and its lymph nodes (lnn. supramammarii), incision of the supramammary lymph nodes in sows; (l) visual inspection and palpation of the umbilical region and joints of young animals; in the case of doubt, the umbilical region must be incised and the joints opened. D. Sheep and goats (a) visual inspection of the head after flaying and, in case of doubt, examination of the throat, the mouth, the tongue and the retro-pharyngeal and parotid lymph nodes. Without prejudice to animal health conditions, these examinations are not necessary if the competent authority is able to guarantee that the head - including the tongue and the brains - is excluded from human consumption; (b) visual inspection of the lungs, the trachea and the oesophagus; palpation of the lungs and the bronchial and mediastinal lymph nodes (lnn. bifurcationes, eparteriales and mediastinales); in case of doubt, these organs and lymph nodes must be incised and examined; (c) visual inspection of the pericardium and the heart; in case of doubt the heart must be incised and examined; (d) visual inspection of the diaphragm; (e) visual inspection of the liver and the hepatic and pancreatic lymph nodes (lnn. portales); palpation of the liver and its lymph nodes; incision of the gastric surface of the liver to examine the bile ducts; (f) visual inspection of the gastro-intestinal tract, the mesentery and the gastric and mesenteric lymph nodes (lnn. gastrici, mesenterici, craniales and caudales); (g) visual inspection and palpation of the spleen; (h) visual inspection of the kidneys; incision, if necessary, of the kidneys and the renal lymph nodes (lnn. renales); (i) visual inspection of the pleura and the peritoneum; (j) visual inspection of the genital organs; (k) visual inspection of the udder and its lymph nodes; (l) visual inspection and palpation of the umbilical region and joints of young animals; in case of doubt, the umbilical region must be incised and the joints opened. E. Domestic solipeds (a) visual inspection of the head, and after freeing the tongue, the throat; the submaxillary retro-pharyngeal and parotid lymph nodes (lnn. retroharyngiales, mandibulares and parotidei) must be palpated and, if necessary, incised. The tongue, having been freed to permit a detailed inspection of the mouth and the fauces, must be visually examined and palpated. The tonsils must be inspected; (b) visual inspection of the lungs, the trachea and the oesophagus; palpation of the lungs; the bronchial and mediastinal lymph nodes (lnn. bifurcationes, eparteriales and mediastinales) must be palpated and, if necessary, incised. The trachea and the main branches of the bronchi must be opened lengthwise and the lungs incised in their posterior third, perpendicular to their main axes; however, these incisions are not necessary where the lungs are excluded from human consumption; (c) visual inspection of the pericardium and the heart, the latter being incised lengthwise so as to open the ventricles and to cut through the interventricular septum; (d) visual inspection of the diaphragm; (e) visual inspection of the liver and the hepatic and pancreatic lymph nodes (lnn. portales); palpation of the liver and its lymph nodes; if necessary, incision of the liver and the hepatic and pancreatic lymph nodes; (f) visual inspection of the gastro-intestinal tract, the mesentery and the gastric and mesenteric lymph nodes (lnn. gastrici, mesenterici, craniales and caudales); incision, if necessary, of the gastric and mesenteric lymph nodes; (g) visual inspection and palpation of the spleen; (h) visual inspection of the kidneys, palpation of the kidneys and incision, if necessary, of the kidneys and the renal lymph nodes (lnn. renales); (i) visual inspection of the pleura and the peritonium; (j) visual inspection of the genital organs of stallions and mares; (k) visual inspection of the udder and its lymph nodes (lnn. supramammarii) and, if necessary, incision of the supramammary lymph nodes; (l) visual inspection and palpation of the umbilical region and joints of young animals; in case of doubt, the umbilical region must be incised and the joints opened; (m) all grey or white horses must be inspected for melanosis and melanomata as regards the muscles and lymph nodes (lnn. lymphonodi subrhomboidei) of the shoulders beneath the scapular cartilage by loosening the attachment of one shoulder. The kidneys must be exposed and examined by incision through the entire kidney. F. In case of doubt, the official veterinarian may perform the further cuts and inspections of the relevant parts of the animals necessary in order to reach a final decision.'; (5) in Chapter VII, point 41: (a) Point A shall be replaced by the following: 'A. An investigation for cystercosis in swine: this investigation must include examination of the directly visible muscular surfaces, in particular the thigh muscles, the pillars of the diaphragm, the intercostal muscles, the heart, the tongue and the larynx and, if necessary, the abdominal wall and the psoas muscles freed from fatty tissue.' (b) Point B shall be deleted. Article 2 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive not later than 30 April 1987 and shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 18 November 1986. For the Council The President M. JOPLING (1) OJ No 121, 29. 7. 1964, p. 2012/64. (2) OJ No L 362, 31. 11. 1985, p. 8.